              Case 3:20-cv-03426-JD Document 123 Filed 05/12/21 Page 1 of 4




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                    Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                  PLAINTIFF’S COMBINED SUR-
            Plaintiff,                              REPLY TO DEFENDANTS’
11                                                  MOTIONS TO DISMISS
                    v.                              PLAINTIFF’S THIRD
12                                                  SUPPLEMENTAL AND
13      OMAR QAZI, SMICK ENTERPRISES, INC.,         AMENDED COMPLAINT
        ELON MUSK, and TESLA, INC.,
14                                                  Date: TBD
            Defendants.                             Time: TBD
15                                                  Courtroom: 11, 19th Floor
16
                                                    Judge: Hon. James Donato
17                                                  Complaint Filed: May 20, 2020
                                                    TAC Filed: February 12, 2021
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S COMBINED SUR- REPLY TO                                  3:20-cv-03426-JD
     DEFENDANTS’ MOTIONS TO DISMISS
               Case 3:20-cv-03426-JD Document 123 Filed 05/12/21 Page 2 of 4




 1           Between the time they filed their motion to dismiss (ECF No. 107) and their reply brief
 2   (ECF No. 117), Defendants Omar Qazi and Smick Enterprises, Inc. (“Qazi Defendants”)
 3   reversed their position with respect to Plaintiff’s libel claim and found themselves making an
 4   entirely new argument. To justify this shift, they falsely attributed their change to Plaintiff by
 5   conjuring up an “admission” that Plaintiff never made and which Plaintiff refutes completely.
 6           At first, Qazi Defendants took the erroneous position that although their “Statements may
 7   not be tasteful to some,” they did not amount to libel or form the basis for harassment. In
 8   Plaintiff’s opposition brief (ECF No. 109), Plaintiff argued that the Statements went far beyond
 9   poor taste, well into the realm of libel, and also formed part (but not all) of the basis for a civil
10   harassment claim. Qazi Defendants then took a new position in their reply (ECF No. 117): that
11   the Statements disparaging Plaintiff are “tasteful” to everyone, and in fact, that is why everyone
12   who follows Qazi Defendants’ @WholeMarsBlog Twitter account has done so. In their words,
13   “by Plaintiff’s own admission, tens of thousands of people voluntarily followed the Smick
14   Defendants’ Twitter feed based on their interest in seeing Plaintiff mocked.” Id. at 2:15-17.
15           Plaintiff never made any such “admission,” nor could he, as the supposedly admitted
16   allegation is not true. Plaintiff never even suggested that there was a causal link between the fact
17   that Defendant Qazi has spewed libel about him for years and Qazi’s follower count. There is
18   not. Qazi Defendants’ enormous logical leap, that “Plaintiff necessarily alleges that 20,000
19   people followed the Smick Defendants’ Twitter feed to view Qazi’s posts about Plaintiff” is
20   itself provably false, falsely attributes a position to Plaintiff, and ultimately fails to bolster their
21   view that there is no difference between “widespread interest” and “public interest.” Id. at 3:2-3.
22           All of Qazi Defendants’ arguments concerning their anti-SLAPP motion are forcefully
23   rejected by the recent decision in Block v. Bramzon, Case Nos. B292129, B297198, Cal. App. 2d
24   (January 22, 2021). Accordingly, their motion must be denied as “‘[A]nonymous internet trash
25   talk’ does not warrant anti-SLAPP protection.” Id. The circumstances in Block, a case about
26   harassment on Twitter, are nearly identical to those in this case. Block clarifies that a “decade-
27   old newspaper article” does not place one in the “‘public eye’ for purposes of the anti-SLAPP
28

     PLAINTIFF’S COMBINED SUR-REPLY TO                   1                                   3:20-cv-03426-JD
     DEFENDANTS’ MOTIONS TO DISMISS
               Case 3:20-cv-03426-JD Document 123 Filed 05/12/21 Page 3 of 4




 1   statute” and that regardless, “not every statement about a person in the public eye implicates a
 2   public issue [citations omitted].” Id. Block also makes clear that not every “warning” about
 3   someone is “provided to assist consumers choosing among” goods or services. “To hold
 4   otherwise would turn every insult of a businessperson into a ‘consumer protection’ matter
 5   subject to anti-SLAPP protection. We do not believe the Legislature intended that result.” Id.
 6   This is fundamentally the exact same point made in Plaintiff’s Opposition at footnote 7.
 7          As for the difference between widespread and public interest, Block also makes that clear:
 8          “Defendants further contend the Not Dennis Block Twitter feed implicates a
            public issue because: (1) ‘Block and his firm `affect large numbers of people
 9          beyond the direct participants` in this dispute because `Block’s office handles
10          upwards of 500 unlawful detainer cases per month`’; and (2) Block ‘is a frequent
            political opponent of tenants [citation], a topic of particular importance during a
11          housing crisis,’ and ‘Block’s Twitter account . . . proclaims consistent support for
            President Trump.’ But again, these arguments focus on Block without tying the
12          content of the tweets at issue in this litigation to a public issue. The requisite
13          ‘degree of closeness between the challenged statements and the asserted public
            interest’ has not been demonstrated. (See Menounos, supra, 218 Cal.App.4th at p.
14          936, citation omitted.)”

15   Id. In contrast, Qazi Defendants’ vague citation to “FilmOn.com Inc., 7 Cal. 5th at 150-51”
16   involves no actual quotation because there is no part of that case supporting the proposition for
17   which they cite it. It is certainly not enough to overcome the relevant point from Block that
18   “even the unchallenged tweets do not discuss these issues in any way that might meaningfully
19   contribute to the marketplace of ideas.” Nor do Qazi Defendants have any rebuttal to the point
20   made in Plaintiff’s Opposition and also found in Block that “Defendants cannot merely offer
21   a ‘synecdoche theory’ of public interest, defining their narrow dispute by its slight reference to
22   the broader public issue.” Their attempts to wedge the settled debate over Facebook’s origins
23   into every aspect of a case where it barely belongs are exactly this type of “slight reference.”
24   The court’s decision in Block is simply fatal for Qazi Defendants’ frivolous anti-SLAPP attempt.
25          As for Plaintiff’s DMCA claim under 17 U.S.C. § 512(f), Plaintiff has overwhelmingly
26   demonstrated that Qazi Defendants have made false statements, statements encouraging
27   harassment, statements encouraging violence, and statements in bad faith. These allegations are
28

     PLAINTIFF’S COMBINED SUR-REPLY TO                2                                  3:20-cv-03426-JD
     DEFENDANTS’ MOTIONS TO DISMISS
               Case 3:20-cv-03426-JD Document 123 Filed 05/12/21 Page 4 of 4




 1   incorporated by reference into the claim and provide crucial context supporting Plaintiff’s
 2   assertion that Defendant Qazi’s DMCA requests were part of the same bad-faith campaign.
 3          For their part, Defendants Tesla, Inc. and Elon Musk (“Tesla Defendants”) include two
 4   black-and-white errors in their reply brief (ECF No. 116) that require correction. First, in
 5   footnote 2, Tesla Defendants cite Willett v. Procopio, 2018 WL 9539242, at *1 (S.D. Cal. July
 6   25, 2018) and summarize it as, “applying PSLRA and granting motion to dismiss pro se
 7   securities complaint.” In fact, Willett did not dispose of a “motion to dismiss” at all, but rather a
 8   motion for default judgment that never raised the argument of whether or not the PSLRA applies
 9   to pro se litigants. Second, Tesla Defendants argue on page 6 that, “Plaintiff has evidently
10   abandoned his attempt to hold the Tesla Defendants vicariously liable for Mr. Qazi’s alleged
11   conduct.” This is false. Section IV(A)(1) of Plaintiff’s opposition brief is explicitly entitled,
12   “Vicarious Liability For Libel and Civil Stalking by Omar Qazi” (emphasis added). The
13   arguments in that section pertain both to libel and to civil stalking.
14          Lastly, Tesla Defendants argue that the TAC is a “puzzle pleading” in violation of Rule
15   8. This very Court guided its format. It is direct and comprehensible. Tesla Defendants have
16   had no problem responding to its allegations, and securities complaints much longer than
17   Plaintiff’s have been found to comport with Rule 8. In re Parmalat Securities Litigation, 375 F.
18   Supp. 2d 278, 311 (S.D.N.Y. 2005) (368-page complaint with 1,249 paragraphs permitted).
19
20   Dated: May 12, 2021                    Respectfully submitted,
21
22
23
                                            Aaron Greenspan
24                                          956 Carolina Street
25                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
26                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
27
28

     PLAINTIFF’S COMBINED SUR-REPLY TO                 3                                  3:20-cv-03426-JD
     DEFENDANTS’ MOTIONS TO DISMISS
